                               Case 2:18-cv-00500-WBS-JDP Document 75 Filed 04/12/21 Page 1 of 3


                          1 COOPER, WHITE & COOPER LLP
                            EDWARD L. SEIDEL (200865)
                          2 eseidel@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     (415) 433-1900
                          4 Facsimile:     (415) 433-5530

                          5 Attorneys for Defendant Comcast Cable
                            Communications Management, LLC
                          6

                          7                                    UNITED STATES DISTRICT COURT

                          8                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                          9

                        10 SACRAMENTO METROPOLITAN CABLE                             CASE NO. 2:18-CV-00500-WBS-JDP
                           TELEVISION COMMISSION,                                    CASE NO. 2:18-CV-01212-WBS-JDP
                        11
                                      Plaintiff,                                     DEFENDANT COMCAST CABLE
                        12                                                           COMMUNICATIONS MANAGEMENT,
                                vs.                                                  LLC'S REQUEST FOR COPY OF THE
                        13
                           COMCAST CABLE COMMUNICATIONS                              AUDIO RECORDING AND WRITTEN
                        14 MANAGEMENT, LLC,                                          TRANSCRIPT OF POST-SETTLEMENT
                                                                                     CONFERENCE HEARING; AND ORDER
                        15                        Defendant.                         THERON
                        16

                        17

                        18                 Defendant Comcast Cable Communications Management, LLC ("Comcast") hereby
                        19 respectfully requests (1) a copy of the entire audio recording, including the confidential and sealed

                        20 portions, of the post-settlement conference hearing on February 24, 2021 before Magistrate Judge

                        21 Peterson (the "hearing"); and (2) a written transcript, including the confidential and sealed

                        22 portions, of the hearing.

                        23                 The hearing was the culmination of a successful settlement conference after which the
                        24 parties expressed the terms of settlement on the record and memorialized their agreement to

                        25 resolve the case on those terms. Those settlement terms were placed on the record under seal.

                        26 This settlement must be formalized in a full long form settlement agreement, which the parties are

                        27 currently drafting.

                        28 / / /
   COOPER, WHITE               1502066.1
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                 Defendant Comcast Cable Communications Management, LLC's Request For Copy Of The Audio Recording And
                                                Written Transcript Of Post-Settlement Conference Hearing; And Order Theron
                               Case 2:18-cv-00500-WBS-JDP Document 75 Filed 04/12/21 Page 2 of 3


                          1                Comcast makes this request as a party and a participant to the hearing. Good cause exists

                          2 to grant this request, as it will allow the parties to craft settlement language in the long form

                          3 agreement that properly reflects their representations and agreed-upon terms, as expressed on the

                          4 record after the hearing. Likewise, reviewing a written transcript will remove any doubt that

                          5 might otherwise arise from the audio file, which the parties believe will further assist in resolving

                          6 any differences and facilitate an efficient completion of the long form settlement agreement.

                          7 Counsel for Comcast has met-and-conferred with counsel for Plaintiff Sacramento Metropolitan

                          8 Cable Television Commission ("SMCTC"), and SMCTC supports this request.

                          9                Based on correspondence with the Court clerks, Comcast understands that this is the

                        10 appropriate procedural vehicle to request (1) the full audio files including the confidential and

                        11 sealed portions and (2) request prepared written records of the hearing, also including confidential

                        12 and sealed portions.

                        13                 To preserve confidentiality as to the statements during the hearing, Comcast requests that

                        14 the audio file and written transcript be provided to the Comcast on a confidential basis. Comcast

                        15 can arrange for the materials to be shared confidentially with SMCTC. Comcast appreciates the

                        16 Court's attention to this request and appreciates the anticipated work of the court reporters in

                        17 transcribing the hearing.

                        18 DATED: April 12, 2021                             COOPER, WHITE & COOPER LLP

                        19

                        20
                                                                             By:          /x/ Edward L. Seidel
                        21                                                         Edward L. Seidel
                                                                                   Attorneys for Defendant Comcast Cable
                        22                                                         Communications Management, LLC
                        23

                        24 / / /

                        25 / / /

                        26 / / /

                        27 / / /

                        28 / / /
   COOPER, WHITE               1502066.1
   & COOPER LLP                                                                     2
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                 Defendant Comcast Cable Communications Management, LLC's Request For Copy Of The Audio Recording And
                                                Written Transcript Of Post-Settlement Conference Hearing; And Order Theron
                               Case 2:18-cv-00500-WBS-JDP Document 75 Filed 04/12/21 Page 3 of 3


                          1                Good cause having been shown, the Court authorizes delivery to counsel for Comcast in a

                          2 confidential manner the following: (1) A copy of the entire audio recording, including the

                          3 confidential and sealed portions, of the post-settlement conference hearing on February 24, 2021

                          4 (the "hearing"); and (2) A written transcript, including the confidential and sealed portions, of the

                          5 hearing.

                          6                Comcast shall pay all fees associated with the delivery of the recording and the transcript.

                          7                SO ORDERED.

                          8 DATED: April 12, 2021

                          9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE               1502066.1
   & COOPER LLP                                                                      3
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                 Defendant Comcast Cable Communications Management, LLC's Request For Copy Of The Audio Recording And
                                                Written Transcript Of Post-Settlement Conference Hearing; And Order Theron
